Citation Nr: 0716968	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-38 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran had active duty from April 1966 to November 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which determined, in pertinent part, 
that new and material evidence had not been received 
regarding a claim for service connection for a heart 
disability.  

In November 2005, service connection was granted for hearing 
loss.  At the hearing held before the undersigned Veterans 
Law Judge, the veteran's representative referred to his 
hearing loss disability.  It is not clear if the veteran also 
disagreed with the disability evaluation assigned to the 
hearing loss disability or otherwise wants to raise a claim 
for increase.  If appellant or his representative desires to 
file a claim for the assignment of a higher disability 
evaluation for hearing loss, they should do so with 
specificity at the RO.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In reviewing the claim for whether new and material evidence 
has been received to reopen the claim for a heart disability, 
the Board finds that a remand is necessary.  In reviewing an 
application to reopen a claim of service connection, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VA must notify an appellant of the evidence 
and information that is necessary to both reopen a claim and 
to establish entitlement to the underlying claim for the 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The VCAA letters sent to the veteran in March 2004 and May 
2005 did not meet the requirements of Kent.  On remand, the 
veteran should be given appropriate notice with regard to his 
application to reopen the claim of entitlement to service 
connection for a heart disability.  

At the RO hearing held in June 2005, the veteran reported 
receiving benefits from the Social Security Administration 
(SSA) due to a heart disability.  The Board is of the opinion 
that these records should be obtained.  

At the hearing held in February 2006, the veteran reported 
that the day before, he had his "heart checked" at the VA 
hospital in Jamaica Plains.  These records should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice letter 
must describe the elements necessary to 
establish service connection for a heart 
disability, must explain the definition 
of new and material evidence, and must 
describe what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  See Kent, supra.

2.  The RO/AMC should contact the veteran 
and request him to provide a list with 
the names and addresses of all physicians 
and/or medical facilities where he has 
been treated for his heart disability.  
Any indicated records should be obtained.

3.  The RO/AMC should obtain the February 
2006 cardiac examination records from the 
Jamaica Plains VA facility.  All 
information obtained should be made part 
of the file.

4.  The RO should request SSA to furnish 
a copy of the decision awarding 
disability benefits and the evidence on 
which that grant was based.    

5.  The case should then be reviewed by 
the RO/AMC, with reference to new 
documents and physical findings, as 
appropriate.  If any benefits remain 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

